Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 9 February 1807
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 9. February 1807.

Since I wrote you last, when we were in the midst of a hurricane from the Northwest, untill this moment, we have had the coldest spell of weather I ever knew in this place—On that day as I wrote you, the windows were blown in and broken down here at the capitol—Houses or at least one House was unroofed—Carriages were overset; and Mr: Quincy undertaking to walk home was so much overpowered by the gale that he became faint and dizzy; and but for assistance to carry him home, might have perished on the way—My old Cap however did me its usual service on such occasions; and I walk’d home without suffering more from the cold, or wind than a walk in Winter must always expect—The weather having been so severe here, I am not unconcerned to hear what it must have been with you—If the cold, or the violence of the Storm was as much greater there than here, as the usual difference of the climate imports, I hardly know how the houses themselves could stand—Since Friday the thermometer has every night been nearly  quite as low as 0, but this day the wind has come round to the Southward, and the weather has become comparatively moderate—We had very little snow, which fell the night before the tempest came on; but it is all blown away—The sky has been the whole time clear as a Bell—
I received last week a letter, bearing the Post-mark of Frankfort, Kentucky, which upon opening, I found dated Paris 3. Septr: 1806. in french—quite a long, and a remarkably kind letter, without signature, but from its contents I knew it must be from Pichon—He speaks with much affectionate esteem of your family, and desires the remembrance of his wife to you—How it got to Frankfort in Kentucky I cannot imagine—He refers me for information respecting himself to a Mr: Giraud, of whom he speaks, as the bearer of the letter—It was originally address’d to me on the back, at Boston—But Boston is struck out, and Washington City, written in its stead; in a hand-writing which looks to me like  Whitcomb’s—I have suspected that this Mr: Giraud must be in Boston; living at Whitcomb’s, and that learning I was here he had given the letter to Whitcomb, to be forwarded, and he made the alteration in the direction—But still I know not how the letter could have got into a Kentucky Post-Office before it came here.
I received on Saturday your letter of 29. Jany: and most heartily rejoyce to learn that you are all well; which I with equal ardour wish you may still remain and hereafter continue—Mrs: G——was rather late in her doubts respecting her own condition, and I am glad to learn they were eventually solved to her satisfaction—
Yesterday I dined at Mr: Boyd’s; where they are all upon the whole well, though the child is not in confirmed health—We are also well at Mr Hellen—The enclosed from your mamma is for Caroline, to whom as to my dear boys, remember me with the tenderest affection
your’s
J. Q. Adams.